Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/04/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but two Russian language publications referred to therein have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7-14, 16, and 19-20 qualify numerical values with the term “about”. The claims do not define the term “about”. Paragraph [0018] discusses the term “about”, but does not define the term “about”. Therefore, whenever the term “about” is used as a qualifier of a numerical value in the claims, it is unclear where the claimed endpoint actually is, therefore, the claim boundaries are uncertain. 
All claims not specifically addressed are rejected due to their dependence on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amma et al. (US20200325063, hereinafter referred to as Amma).
Regarding claim 1, Amma discloses a glass composition comprising: a content of SiO2 that is greater than or equal to about 44.0 mol.% and less than or equal to about 60.0 mol.% (see Amma at Table 4, Example 44, disclosing an example of a glass comprising 45.5 mol% SiO2); and a content of ZnO that is less than or equal to about 1.0 mol.%, wherein (see Amma at Table 4, Example 44, disclosing an example of a glass comprising 0 mol% ZnO): the glass composition is essentially free of Pb and Bi (see Amma at Table 4, Example 44, disclosing an example of a glass comprising no Pb or Bi), the glass composition has a refractive index nd greater than or equal to 1.75 (see Amma at Table 4, Example 44, disclosing an example of a glass with a refractive index of 1.80), and the glass composition has a density less than or equal to about 4.5 g/cm3 (see Amma at Table 4, Example 44, disclosing an example of a glass with a density of 3.2 g/cm3).
Regarding claim  2, Amma discloses the refractive index nd of the glass composition is greater than or equal to 1.78 (see Amma at Table 4, Example 44, disclosing an example of a glass with a refractive index of 1.80).
Regarding claim 3, Amma discloses the refractive index na of the glass composition is greater than or equal to 1.80 (see Amma at Table 4, Example 44, disclosing an example of a glass with a refractive index of 1.80).
Regarding claim 5, Amma discloses the density of the glass composition is less than or equal to 4.0 g/cm3 (see Amma at Table 4, Example 44, disclosing an example of a glass with a density of 3.2 g/cm3).
Regarding claim 6, Amma discloses the density of the glass composition is less than or equal to 3.7 g/cm3 (see Amma at Table 4, Example 44, disclosing an example of a glass with a density of 3.2 g/cm3).
Regarding claim 7, Amma discloses the content of SiO2 is greater than or equal to about 45.0 mol.% and less than or equal to about 55.0 mol.% (see Amma at Table 4, Example 44, disclosing an example of a glass comprising 45.5 mol% SiO2).
Regarding claim 10, Amma discloses a content of Nb2O5 that is greater than or equal to about 5.0 mol.% and less than or equal to about 25.0 mol.% (see Amma at Table 4, Example 44, disclosing an example of a glass comprising 6.4 mol% Nb2O5).
Regarding claim 11, Amma discloses the glass composition comprises a content of rare earth metal oxides that is less than or equal to about 25.0 mol.% (see Amma at Table 4, Example 44, disclosing an example of a glass comprising 6.4 mol% Nb2O5 and no other rare earth metal oxides).
Regarding claim 12, Amma discloses the glass composition comprises a content of monovalent metal oxides that is less than or equal to about 25.0 mol.% (see Amma at Table 4, Example 44, disclosing an example of a glass comprising 20.0 mol% Na2O and no other monovalent metal oxides).
Regarding claim 13, Amma discloses the glass composition comprises a content of divalent metal oxides that is greater than or equal to about 1.0 mol.% and less than or equal to about 30.0 mol.% (see Amma at Table 4, Example 44, disclosing an example of a glass comprising 1.0 mol% BaO and no other divalent metal oxides).
Regarding claim 14, Amma discloses the glass composition comprises a total content of both monovalent metal oxides and divalent metal oxides that is greater than or equal to about 1.0 mol.% and less than or equal to about 35.0 mol.% (see Amma at Table 4, Example 44, disclosing an example of a glass comprising 20.0 mol% Na2O and no other monovalent metal oxides, 1.0 mol% BaO and no other divalent metal oxides, for a combined value of 20.0+1.0=21).
Regarding claim 15, Amma discloses the glass composition is essentially free of Fe, Cr, Cu, V, Mo, Co, and F (see Amma at Table 4, Example 44, disclosing an example of a glass comprising no Fe, Cr, Cu, V, Mo, Co, and F.).
Regarding claim 16, Amma discloses the glass composition comprises a total content of Al2O3, B2O3, and P2O5 that is less than or equal to about 0.1 mol.% (see Amma at Table 4, Example 44, disclosing an example of a glass comprising no Al2O3, B2O3, or P2O5).
Regarding claim 17, Amma discloses the glass composition satisfies the following condition: refractive index - 1.42 - 0.10 x density (g/cm3)> 0.00 (see Amma at Table 4, Example 44, disclosing an example of a glass with a refractive index of 1.80 and a density of 3.2 g/cm3 providing a value of refractive index - 1.42 - 0.10 x density (g/cm3) of 1.80-1.42-0.1*3.6 = 0.02, which is greater than zero). 
Regarding claim 19, Amma discloses a content of SiO2 that is greater than or equal to about 35.0 mol.% and less than or equal to about 60.0 mol.%, wherein the glass composition satisfies the following condition: refractive index - 1.42 - 0.10 x density (g/cm3) > 0.00 (see Amma at Table 4, Example 44, disclosing an example of a glass comprising 45.5 mol% SiO2, a refractive index of 1.80 and a density of 3.2 g/cm^3 providing a value of refractive index - 1.42 - 0.10 x density (g/cm3) of 1.80-1.42-0.1*3.6 = 0.02, which is greater than zero).
Regarding claim 20, Amma discloses a content of SiO2 that is greater than or equal to about 35.0 mol.% and less than or equal to about 60.0 mol.%, wherein the glass composition satisfies the following condition: refractive index - 2.21 + 0.0086 x SiO2 (mol.%) > 0.00 (see Amma at Table 4, Example 39, disclosing an example of a glass with an SiO2 content of 39.5 mol% and a refractive index of 1.89, providing a value of refractive index - 2.21 + 0.0086 x SiO2 of 1.89-2.21+0.0086*39.5 = 0.0197, which is greater than zero).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amma et al. (US20200325063, hereinafter referred to as Amma).
Regarding claim 1, Amma discloses a glass composition comprising: a content of SiO2 that is greater than or equal to about 44.0 mol.% and less than or equal to about 60.0 mol.% (see Amma at Table 4, Example 39, disclosing an example of a glass with an SiO2 content of 39.5 mol%, which is close to touching the claimed range of about 45.0-55.0 mol% SiO2. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).); and a content of ZnO that is less than or equal to about 1.0 mol.%, wherein (see Amma at Table 4, Example 39, disclosing an example of a glass with no ZnO): the glass composition is essentially free of Pb and Bi (see Amma at Table 4, Example 39, disclosing an example of a glass with no Pb or Bi), the glass composition has a refractive index nd greater than or equal to 1.75 (see Amma at Table 4, Example 39, disclosing an example of a glass with a refractive index nd of 1.89), and the glass composition has a density less than or equal to about 4.5 g/cm3 (see Amma at Table 4, Example 39, disclosing an example of a glass with a density of 3.6 g/cm3).
Regarding claim 2, Amma discloses the refractive index nd of the glass composition is greater than or equal to 1.78 (see Amma at Table 4, Example 39, disclosing an example of a glass with a refractive index nd of 1.89).
Regarding claim 3, Amma discloses the refractive index nd of the glass composition is greater than or equal to 1.80 (see Amma at Table 4, Example 39, disclosing an example of a glass with a refractive index nd of 1.89).
Regarding claim 4, Amma discloses the refractive index nd of the glass composition is greater than or equal to 1.82 (see Amma at Table 4, Example 39, disclosing an example of a glass with a refractive index nd of 1.89).
Regarding claim 5, Amma discloses the density of the glass composition is less than or equal to 4.0 g/cm3 (see Amma at Table 4, Example 39, disclosing an example of a glass with a density of 3.6 g/cm3).
Regarding claim 6, Amma discloses the density of the glass composition is less than or equal to 3.7 g/cm3 (see Amma at Table 4, Example 39, disclosing an example of a glass with a density of 3.6 g/cm3). 
Regarding claim 7, Amma discloses the content of SiO2 is greater than or equal to about 45.0 mol.% and less than or equal to about 55.0 mol.% (see Amma at Table 4, Example 39, disclosing an example of a glass with an SiO2 content of 39.5 mol%, which is close to touching the claimed range of about 45.0-55.0 mol% SiO2. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).). 
Regarding claim 8, Amma discloses a content of TiO2 that is less than or equal to about 20.0 mol.% (see Amma at Table 4, Example 39, disclosing an example of a glass with a TiO2 content of 3.0 mol%).
Regarding claim 9, Amma discloses the content of TiO2 is greater than or equal to about 1.0 mol.% and less than or equal to about 18.0 mol.% (see Amma at Table 4, Example 39, disclosing an example of a glass with a TiO2 content of 3.0 mol%).
Regarding claim 10, Amma discloses a content of Nb2O5 that is greater than or equal to about 5.0 mol.% and less than or equal to about 25.0 mol.% (see Amma at Table 4, Example 39, disclosing an example of a glass with a Nb2O5 content of 25 mol%).
Regarding claim 11, Amma discloses the glass composition comprises a content of rare earth metal oxides that is less than or equal to about 25.0 mol.% (see Amma at Table 4, Example 39, disclosing an example of a glass with a Nb2O5 content of 25 mol%. Examiner notes that Nb2O5 is the only rare earth metal oxide in the formulation of Example 39.).
Regarding claim 14, Amma discloses the glass composition comprises a total content of both monovalent metal oxides and divalent metal oxides that is greater than or equal to about 1.0 mol.% and less than or equal to about 35.0 mol.% (see Amma at Table 4, Example 39, disclosing an example of a glass with no divalent metal oxides, and monovalent metal oxides of Li2O 15 mol%, Na2O 8 mol%, K2O 6 mol%, for a combined mono+divalent metal oxides value of 15+8+6= 29 mol%, which is within the claimed range).
Regarding claim 15, Amma discloses the glass composition is essentially free of Fe, Cr, Cu, V, Mo, Co, and F (see Amma at Table 4, Example 39, disclosing an example of a glass with no Fe, Cr, Cu, V, Mo, Co, and F.).
Regarding claim 16, Amma discloses the glass composition comprises a total content of Al2O3, B2O3, and P2O5 that is less than or equal to about 0.1 mol.% (see Amma at Table 4, Example 39, disclosing an example of a glass with no Al2O3, no P2O5, and 0.5 mol% B2O3, which is close to touching the claimed range of about 0.1 mol%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).).
Regarding claim 17, Amma discloses the glass composition satisfies the following condition: refractive index - 1.42 - 0.10 x density (g/cm3)> 0.00 (see Amma at Table 4, Example 39, disclosing an example of a glass with a refractive index of 1.89 and a density of 3.6 g/cm3, providing a value of nd-2.21+0.1xdensity = 1.89-1.42-0.1*3.6 = 0.11, which is greater than zero).
Regarding claim 18, Amma discloses the glass composition satisfies the following condition: refractive index - 2.21 + 0.0086 x SiO2 (mol.%) > 0.00 (see Amma at Table 4, Example 39, disclosing an example of a glass with a refractive index of 1.89 and a SiO2 content of 39.5 mol%, providing a value of refractive index - 1.42 - 0.10 x density of 1.89-2.21+0.0086x39.5= 0.0197, which is greater than zero).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731